Acknowledgement
This Notice of Allowance is in response to after final amendments filed 2/24/2022.
Reasons for Allowance
Claims 1-4, 6-13, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Son et al. (US 2017/0259731 A1) and Chung et al. (KR 10-1718929 B1), taken alone or in combination, does not teach the claimed method and apparatus for controlling a reverse drive of a vehicle, the apparatus comprising: 
a sensor configured to sense whether a reverse shift is input; 
a lamp configured to output a plurality of reverse guide patterns to a ground surface; and 
a controller configured to: 
control the lamp to output the reverse guide patterns when the reverse shift is input, and 
control to output a warning when a number of the reverse guide patterns with illuminances less than a reference illuminance exceeds a first reference number, 
wherein the illuminances are illuminances of reverse guide pattern outputs to the ground surface, and 
wherein the first reference number is at least one.
Specifically, Son et al. discloses a similar system that comprises a sensor configured to sense whether a reverse shift is input (see ¶0063), a lamp configured to Son et al. does not disclose controlling to output a warning when a number of the reverse guide patterns with illuminances less than a reference illuminance exceeds a first reference number, wherein the illuminances are illuminances of reverse guide pattern outputs to the ground surface, and wherein the first reference number is at least one, as claimed.
Chung et al. discloses a similar system that comprises a controller configured to control to output a warning when a number of guide patterns with illuminances less than a reference illuminance exceeds a first reference number (see ¶0005-0007). However, Chung et al. does not teach more than one guide pattern, nor does Chung et al. teach the guide pattern as being reverse, and thus, Chung et al. does not disclose controlling to output a warning when a number of the reverse guide patterns with illuminances less than a reference illuminance exceeds a first reference number, wherein the first reference number is at least one, as claimed. Additionally, Chung et al. is silent regarding the detection of a reverse shift, and thus, Chung et al. also does not disclose controlling the lamp to output the reverse guide patterns when the reverse shift is input, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious before the effective filing date. This allowable subject matter has been indicated in the Office Action mailed 12/24/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661